Citation Nr: 1805117	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  17-61 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center


THE ISSUE

Entitlement to a survivor's pension from March 1, 2017.


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975 and from April 1977 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2017 reconsideration of a May 2017 determination of the Department of Veterans Affairs (VA) Philadelphia Pension Center.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that she is entitled to a survivor's pension from March 1, 2017.  The Appellant was granted a survivor's pension which was discontinued after the AOJ determined that the Veteran's countable income of $11,460.00 was in excess of the maximum annual pension rate for surviving spouses with no dependents of $8,656.00.  Nevertheless, unreimbursed medical expenses can be used to reduce countable income.  The record contains bills from medical providers indicating that her payments were past due.  Additionally, the Appellant has made statements claiming that she is homeless and cannot afford food; which also indicates that she may have additional unreimbursed medical expenses.  As such, this matter must be remanded in order to obtain a full picture of the Veteran's unreimbursed medical expenses.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a copy of a VA Form 21-8416 "Medical Expense Report" and a VA Form 21-0518-1 "Improved Pension Eligibility Verification Report (Surviving Spouse with no Children)" and request that the Appellant complete the identified documents and submit them into the record.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

